Exhibit 10.7

TERMINATION AGREEMENT

THIS TERMINATION AGREEMENT (this “Agreement”) is dated as of October 10, 2006,
by and between DIVIDEND CAPITAL SECURITIES LLC, a Colorado limited liability
company (the “Dealer Manager”) and DIVIDEND CAPITAL OPERATING PARTNERSHIP LP, a
Delaware limited partnership (“DCOP”).

WITNESSETH:

WHEREAS, DCOP and the Dealer Manager entered into that certain Dealer Manager
Agreement, dated March 24, 2003, as amended August 19, 2005 (the “Dealer Manager
Agreement”);

WHEREAS, Dividend Capital Trust Inc., a Maryland corporation, DCOP and Dividend
Capital Advisors Group LLC, a Colorado limited liability company, have entered
into that certain Contribution Agreement, dated July 21, 2006 (the “Contribution
Agreement”), pursuant to which DCOP will acquire all of the outstanding
membership interests in Dividend Capital Advisors LLC, a Colorado limited
liability company (the “Advisor”), and thereby internalize the operations of the
Advisor; and

WHEREAS, in connection with such internalization, the parties hereto desire to
terminate the Dealer Manager Agreement.

NOW, THEREFORE, in consideration of the mutual agreements set forth below, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

1. Termination of the Dealer Manager Agreement. Each of DCOP and the Dealer
Manager agrees that (i) except with respect to those provisions which expressly
survive the termination of the Dealer Manager Agreement, the Dealer Manager
Agreement is hereby terminated, such termination to be effective as of the
Closing Date, as defined in the Contribution Agreement, (ii) any requirement for
notice (whether written or oral) with respect to the termination of the Dealer
Manager Agreement, including Section 11 thereof, is hereby waived, and (iii) any
other requirement or condition precedent to the termination of the Dealer
Manager Agreement is hereby waived or shall be deemed to have been satisfied, as
the case may be.

2. Successors and Assigns. This Agreement is for the benefit of the parties
hereto and their respective successors and assigns.

3. Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto on separate counterparts, each of which
counterparts, when executed and delivered, shall be deemed an original and all
of which counterparts, taken together, shall constitute one and the same
agreement.

 

1



--------------------------------------------------------------------------------

4. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as a deed on the date first above written.

 

DIVIDEND CAPITAL OPERATING

PARTNERSHIP LP

By: Dividend Capital Trust Inc., its sole general partner By:  

/s/ Thomas G. Wattles

Name:   Thomas G. Wattles Title:   Chairman DIVIDEND CAPITAL SECURITIES LLC By:
 

/s/ Charles Murray

Name:   Charles Murray Title:   President

Termination Agreement - Dealer Manager Agreement